IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,467


EX PARTE ANTHONY CHARLES FOSTER, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 18,072-A IN THE 47TH DISTRICT COURT

FROM RANDALL COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to thirty-five years' imprisonment. 
	Applicant contends that his counsel rendered ineffective assistance because he failed to file
a notice of appeal. We remanded this application to the trial court for findings of fact and
conclusions of law. The trial court has determined that counsel failed to file a notice of appeal. We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 18,072-A from the 47th Judicial District Court of Randall
County. Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered: December 15, 2010
Do Not Publish